ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan T. Fink on February 12, 2021.
The application has been amended as follows:
Claims:
1. (Currently amended) An aerodynamic injection system (30) for a combustion chamber (8) of an aircraft turbomachine, the system (30) comprising: 
a hollow central body (70) including: 
an annular wall (80),
an external element (84) located radially outward of the annular wall (80),
a first space (72) for air circulation, the first space (72) located radially inward of the annular wall (80),
a second space (82) located radially between the annular wall (80) and the external element (84),
a first air introduction swirler (74) enabling air located outside the hollow central body (70) to penetrate inside the first space (72),
a fuel circuit (92, 93, 82) arranged at least partly about the first space (72), the fuel circuit (92, 93, 82) comprising [[a]] the second space (82) for circulating a fuel film and fuel supply means (92, 93) communicating with said second space (82), the second space (82) being annular, and

an external body (62) including a second air introduction swirler (64) that opens into an annular channel (66) externally delimited by an aerodynamic bowl (40), the aerodynamic bowl (40) having a downstream flared end (42),
wherein the second air introduction swirler (64) is an axial swirler arranged at an upstream end of the external body (62),
wherein the first and second spaces (72, 82) of the hollow central body (70) fuel film into the third space (86), 
wherein the third space (86) extends to a downstream end of the hollow central body (70) and then is flared to extend up to the downstream flared end (42) of the aerodynamic bowl (40), and
wherein the fuel injection ports (90) are configured such that a portion of fuel in the second space (82) is diverted from the second space (82) through the fuel injection ports (90) into the first space (72), while another portion of the fuel travels through the second space (82) and is discharged from a downstream end of the second space (82) into the third space (86).

2. (Currently amended) The aerodynamic injection system according to claim 1, wherein 

3. (Currently amended) The aerodynamic injection system according to claim 1, wherein the fuel injection ports (90) are distributed in circumferential rows about a central axis (22) of the aerodynamic injection system, said rows being axially aligned or staggeredly arranged.

4. (Currently amended) The aerodynamic injection system according to claim 1, wherein the fuel injection ports (90) each have an outlet axis (90) included in an axial plane of the injection system.

5. (Currently amended) The aerodynamic injection system according to claim 1, wherein the fuel injection ports (90) each have an outlet axis (96) having a non-zero circumferential component (98), so as to generate a spinning of a fuel flow rate penetrating said first space (72).

6. (Currently amended) The aerodynamic injection system according to claim 1, wherein an outlet axis (96) of each of the fuel injection ports (90) is tilted so as to inject fuel downstream inside said first space (72).

7. (Currently amended) The aerodynamic injection system according to claim 1, wherein the first air introduction swirler (74) includes vanes (76).

8. (Currently amended) The aerodynamic injection system according to claim 7, wherein said fuel supply means (92, 93) comprise a plurality of ducts (93).

the aerodynamic injection system (30) according to claim 1.

11. (Currently amended) The aerodynamic injection system according to claim 7, wherein the vanes (76) are tilted so as to generate a spinning of an air flow penetrating said first space (72).

12. (Currently amended) The aerodynamic injection system according to claim 8, wherein the plurality of ducts (93) are arranged alternately with said vanes (76) of the first air introduction swirler (74), along a circumferential direction (Dc).

14. (Currently amended) The aerodynamic injection system according to claim 1, wherein the first air introduction swirler (74) opens into a first portion of the first space (72), and the fuel injection ports (90) open into a second portion of the first space (72) that is downstream from the first portion.

15. (Currently amended) The aerodynamic injection system according to claim 1, wherein the aerodynamic bowl (40) is flared in a downstream direction such that the aerodynamic bowl (40) progressively expands radially in the downstream direction to the downstream flared end (42).

16. (Cancelled)

Allowable Subject Matter
Claims 1-8, 10-12, and 14-15 are allowed in view of the amendment filed on January 12, 2021 and the above Examiner’s Amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/Examiner, Art Unit 3741   
                                                                                                                                                                                      /ARUN GOYAL/Primary Examiner, Art Unit 3741